Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT, COMMENT AND REASONS FOR ALLOWANCE

Claims 1 of Y. Shigeta et al., US 16/637,729 (Aug. 6, 2018) is in condition for allowance.  

Election/Restrictions 

Applicant previously elected Group (I), (now claim 1), without traverse in the Reply to Restriction Requirement filed on January 7, 2022.  Claims 5-8 to the non-elected invention of Groups (II)-(V) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Pursuant to the election of species requirement, Applicant elected, without traverse, The arylsulfonic acid amine salt of Example 1, para-styrene sulfonic acid N,N-dimethylcyclohexylamine salt.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1 reads on the elected species.  The elected species was searched and found to be allowable.  MPEP § 803.02(III)(C)(2)).  As such, the provisional election of species requirement is withdrawn.    

Examiner Amendment

Claim 1 is in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Claims 5-8 are cancelled by Examiner amendment for the following reasons.  These claims are ineligible for rejoinder because all claims do not require all the limitations of an allowable claim.  MPEP § 821.04(b).  That is, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder.  MPEP § 821.04(b).  Authorization for this Examiner’s amendment is therefore on the grounds that the initial restriction requirement was not traversed and restriction practice is closed.  MPEP § 821.02.  As such, claims 5-8 to the nonelected inventions, which are ineligible for rejoinder, may be canceled by an Examiner’s amendment so the application may issue.  MPEP § 821.02.  

Amend the claims as follows:

Cancel claims 5-8.  


Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claim 1 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 term “an aryl group having 1 to 7 carbon atoms” with respect to variables R3, R4, and R5 is unclear is withdrawn in view of Applicant’s amendment.  

Claim Rejections - 35 USC § 102 (AIA )

Rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Y. Liu et al., Synthesis and characterization of poly(trialkylammonium styrenesulfonate) polymers, PMSE Preprints (2010) (“Liu”) is withdrawn in view of Applicant’s amendment.  .  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of Claim 1 under AIA  35 U.S.C. 103 as being unpatentable over K. Katsuragawa et al., US 4,115,436 (1978) (“Katsuragawa”) in view of T. Hattori et al., US 4,029,640 (1977) (“Hattori”) in further view of H. Efner et al., US 4,954,654 (1990) (“Efner”) is withdrawn in view of Applicant’s argument.  

Applicant’s Argument

Applicant argues surprising properties of the claimed salt of parastyrenesulfonic acid and N, N-dimethylcyclohexylamine (CHASS), even as compared to a structurally closer analog than those of Katsuragawa.  Applicant argues that CHASS has superior amphipathicity than a closely related analog, namely, an amine salt of parastyrenesulfonic acid and N,Ndicyclohexylmethylamine (DCHASS).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Applicant argues that as shown in Example 1 (specifically Table 2), even when the amine salt has the same cyclohexyl group, the solubilities were significantly different between CHASS and DCHASS.  Specification Table 2 shows that DCHASS is insoluble in water, THF, and toluene, whereas, on the other hand CHASS is soluble in these solvents.  Applicant concludes that an arylamine salt such as those taught in Katsuragawa is markedly different in structure from either CHASS or DCHASS, there is therefore no reasonable expectation of the resulting arylamine salt to have the superior property as the claimed amine salt (CHASS).  

Applicant’s argument is considered persuasive for the following reasons.  Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness.  MPEP § 716.02(a)(I)/(II).  It is agreed that one of ordinary skill would not expect the DCHASS (having more carbon atoms) to be less soluble in organic solvents THF and toluene than CHASS.  Particularly, where CHASS has advantageous amphipathicity (soluble in organic solvents as well as water).  This results is therefore considered unexpected.  However, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. MPEP § 716.02(e) (citing In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  The closest prior art are the amine salts disclosed in K. Katsuragawa et al., US 4,115,436 (1978) at col. 2, 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein NR1R2R3 is a tertiary amine.  Katsuragawa at col. 3, lines 9-15 (tertiary amines).  Katsuragawa’s disclosure was cited in the § 103 rejection for the general/broad teaching of tertiary amine.  Katsuragawa at col. 3, lines 9-15.  Thus, Applicant’s showing of unexpected properties of the claimed tertiary amine salt (i.e., CHASS) versus another tertiary amine salt (DCHASS), both falling within the scope of Katsuragawa meets the requirement of comparisons to the closest art of record.  MPEP § 716.02(e).  Accordingly, the rejection is withdrawn.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record K. Katsuragawa et al., US 4,115,436 (1978) (“Katsuragawa”) in view of T. Hattori et al., US 4,029,640 (1977) (“Hattori”) in further view of H. Efner et al., US 4,954,654 (1990) (“Efner”).  This reference combination does not render claim 1 obvious in view of Applicant’s demonstration of unexpected results as discussed above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622